 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

User: TJZUMPOL, CABARRUS COUNTY SHERIFF OFFICE , O1/17/2019 13:11,
4s “fs .
OOKING REPORT Exhibit
Booking # . Status Loe ee
63281 e_TUMOUNNYTANIAIATAC Active Active Haid
Date/Time ” Cell Location Tot s ne? - oe
07/31/2018 19:22 * MH, HB, HBB14, 1
Booking Officer Name ID
TORRES, J. S. (0660) 25499
Fingerprint Officer Prior Bookings v
TORRES, J. S. (0660) 55088
Search Officer
KELLY, M. K. (0442) . _ oe _
Fingerprint Security
NIA MED
Property Bins
D50
INMATE INFORMATION
Name LocalID (Names)
WHITLEY, MAJOR BOYD N/A
Address . Race Sex
2453 PENNINGER RD = B : M
air ye
CONCORD, NC 28025 BLK | BRO HAC
DOB Age Height Weight
06/23/1980 38 5'05 135
SSN Marital Status Time Lived In Area :
XXX-XX-XXXX Single, 1 Dependent Unk
Local ID (Jail) SID FBI #
NIA NC0641590A 514486XA7
Juvenile Country of Birth Citizenship
Adult United States United States _
Employer Religion
Unemlpoyed Hebrew K
Employer Address Employer Phohe #
NIA 704- -
Attorney Attorney Phone #
Unk N/A
AKA
None
Jail Alerts 4
MEDICAL, SOVEREIGN CITIZEN — .
CHARGES...
Date Charge: Bond:
Case ID Arrested Officer Agency Charge UCR Type Status Amount Status Type
09/21/2018 Hodges OTH POSS OF FIREARM BY FELON 520 F PRET $5,000.00 ACTI SC01
09/21/2018 Hodges OTH ROBBERY WIDANGEROUS 120 F PRET--- -—-~- $10,000.00-ACTI S02
WEAPON 7 ce"
09/21/2018 Hodges OTH ASSAULT AND BATTERY 138 M PRET ACTI S$C02
08/27/2018 0416 CT SIMPLEPOSSESSIONSCHVI 354 M SENT ACTI OTH
cs (N)
08/21/2018 Morris CPD FAIL TO APPEAR-MISDEMEAN S802 M _ PRET $1,000.00 ACTI SCo4
08/21/2018 Morris CPD BREAKING AND OR 220 F PRET $25,000.00 ‘ACT! SCO5
ENTERING (F)
08/21/2018 Morris CPD LARCENY AFTER. 220 F PRET ACTI Sc05
* “jbook Page 1

Case 1:19-cv-00358-TDS-JLW Document 14-1 Filed 08/19/19 Page 1 of 2
‘

 

 

User: TZt)uPou,

CABARRUS COUNTY SHERIFF OFFICE
- BOOKING REPORT

01/17/2019 13:11

 

 

Charge:

Bond:

 

 

 

 

Date :
Case ID Arrested Officer Agency Charge: UCR Type Status Amount Status Type
BREAK/ENTERING
a, 08/17/2018 Sai CPD POSSESS STOLEN FIREARM 280 F ‘bret + $3,000.00 ACTI SCO01
(F) ;
07/31/2018 Rodriguez CPD POSS OF FIREARMBY FELON 520 F PRET $25,000.00 ACTI SCO1
i NOTES
PASSCODE# 600416
rae __
Page 2

 

Case 1:19-cv-00358-TDS-JLW Document 14-1 Filed 08/19/19 Page 2 of 2
